Citation Nr: 0325163	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's  claim for service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel







REMAND

On November 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should check again with 
Walter Reed Medical Center as to 
whether they have any inpatient, 
outpatient or mental health records 
pertaining to the veteran for the 
period March to April 1989.

2.  After a reasonable time period for 
the veteran's response to the above 
inquiry expires, or, after all 
available medical records and/or 
responses from each contacted entity 
have been associated with the claims 
file, return the file to the Board 
member to determine if an examination 
is warranted.  

If so, arrange for the veteran to 
undergo a VA orthopedic examination at 
an appropriate VA medical facility, to 
obtain an opinion as to the etiology of 
any currently-diagnosed knee and back 
disabilities.  The entire claims file 
must be made available to, and be 
reviewed by, the physician designated 
to examine the veteran.  All diagnostic 
tests and studies deemed necessary by 
the examiner should be conducted, and 
all pertinent symptomatology and 
findings should be reported in detail 
and correlated to a specific diagnosis.   
 
Following examination of the veteran 
and review of the veteran's pertinent 
medical history, the examiner should 
render an opinion, consistent with 
sound medical principles, as to 
whether, with respect to any currently 
diagnosed knee disability, such 
disability is, as least as likely as 
not, the result of injury or disease 
incurred or aggravated during active 
military service.  The examiner should 
also render an opinion, consistent with 
sound medical principles, as to 
whether, with respect to any currently 
diagnosed back disability, such 
disability is, as least as likely as 
not, the result of injury or disease 
incurred or aggravated during active 
military service.  The examiner should 
set forth all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, in a printed (typewritten) 
report.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





